Case 2:20-cv-01250-ES-MAH Document 1 Filed 02/05/20 Page 1 of 10 PagelD: 1

COHEN, LEDER MONTALBANO & CONNAUGHTON, L.L.C.
669 River Drive, Suite 125

Elmwood Park, New Jersey 07407

(908) 298-8800

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
NEWARK VICINAGE

 

BOARD OF TRUSTEES OF THE TEAMSTERS:
INDUSTRIAL EMPLOYEES PENSION FUND,:

Civil Action
Plaintiff,
Docket No. AO - (A250
Vv.
PRAVATA ENTERPRISES LLC, : COMPLAINT

PRAVATA ENTERPRISES I LLC,

ABC COMPANY (a fictitious Corporation),

DEF COMPANY (a fictitious Limited Liability :
Company), GHI COMPANY (a fictitious
Partnership) and JKL (a fictitious business entity):

Defendants.

 

Plaintiff, the Board of Trustees of the Teamsters Industrial Employees Pension Fund (" TIE
Pension Fund"), by way of Complaint against the Defendants, Pravata Enterprises LLC, Pravata
Enterprises I LLC, ABC Company (a fictitious Corporation), DEF Company (a fictitious Limited
Liability Company), GHI Company (a fictitious Partnership) and JKL (a fictitious business entity),

(collectively referred to as "Defendants"), hereby states:
Case 2:20-cv-01250-ES-MAH Document1 Filed 02/05/20 Page 2 of 10 PagelD: 2

STATEMENT OF THE CASE

 

1. This action is commenced to recover withdrawal liability obligations, which were
calculated in accordance with 29 U.S.C. §1381, and were incurred by Pravata Enterprises LLC
and Pravata Enterprises I LLC (herein “Pravata”) when on or about December 31, 2013 it ceased
having an obligation to contribute to the TIE Pension Fund or permanently ceased all covered
operations under the Plan, resulting in Pravata no longer being a contributing employer to the
TIE Pension Fund.

2. Defendants Pravata failed to make its obligated payments on the withdrawal liability
due, has been defaulted, and thus is liable for the accelerated withdrawal liability owed to the
Pension Fund pursuant to the EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974
("ERISA") 29 U.S.C. §1001 et seg., specifically 29 U.S.C. §§ 1381 (a), 1451(a) and1451(c).

3. Defendants ABC Company, DEF Company, GHI Company and JKL Company are
jointly and severally liable for the withdrawal liability incurred by Pravata based upon the
Defendants' control group, common control, status as a single employer and/or alter ego status.

JURISDICTION

4. This Court has subject matter jurisdiction over these claims under 28 U.S.C. § 1331, as
Plaintiff's claims arise under ERISA, [29 U.S.C. §§ 1001, 1132, 1145, 1451 and 28 U.S.C. § 1367].

5. This Court has personal jurisdiction over all Defendants pursuant to ERISA, 29 U.S.C. §
1132(e)(2), as all Defendants have established minimum contacts with the State of New Jersey and

does business in the State of New Jersey.

VENUE
6. Venue is properly laid pursuant to 28 U.S.C. §§ 1391(a)(2) and (b)(2), and pursuant to 29
U.S.C. §§1132(e)(2) and 145I(d) since Defendants conducted, and continue to conduct, business in

this judicial district and a substantial portion of the conduct and events underlying Plaintiffs' claims
Case 2:20-cv-01250-ES-MAH Document 1 Filed 02/05/20 . Page 3 of 10 PagelD: 3

occurred within the territorial jurisdiction of this Court. Venue is also properly laid as this is the

district where the Funds are administered.

7. In accordance with 29 U.S.C. §1451(g), Plaintiffs will serve the Pension Benefits
Guarantee Corporation (hereinafter "PBGC") with a copy of this complaint.

The Plaintiff

8. Plaintiff, Board of Trustees of the Teamsters Industrial Employees Pension Fund are
comprised of an equal number of Union and Employer Trustees, all of whom are fiduciaries as
defined by ERISA, 29 U.S.C. §§ 1002(14)(A) and 1102.

9, The TIE Pension Fund is a multi-employer employee benefit plan as defined in ERISA and
administered pursuant to ERISA, 29 U.S.C. § 1001, et. seg. The TIE Pension Fund is maintained
pursuant to a Separate Amended Agreement and Declaration of Trust.

10. The TIE Pension Fund is administered pursuant to ERISA and maintain administrative offices
at Teamsters Building, 707 Summit Avenue, Union City, New Jersey 07087.

11. Pursuant to ERISA, 29 U.S.C. § 1132(a)(1)(b), the Board of Trustees of the TIE Pension are
authorized to bring an action on behalf of the Plan, and their participants and beneficiaries to recover

unpaid withdrawal liability assets of the Pension Fund.

The Defendants
12. (a) Pravata Enterprises LLC is organized and registered as a domestic limited liability

company in the State of New Jersey. At all times relevant to this action, Pravata Enterprises LLC
maintained its place of business at 125 Pompton Plains Crossroads, Wayne, New Jersey 07470.

12. (b) Pravata Enterprises I LLC is organized and registered as a domestic limited liability
company in the State of New Jersey. At all times relevant to this action, Pravata Enterprises LLC
maintained its place of business at 125 Pompton Plains Crossroads, Wayne, New Jersey 07470.

13. Pravata Enterprises LLC and Pravata Enterprises ] LLC are owned and managed by the

same individual, or individuals, operate either as a successor, joint or single entity.
Case 2:20-cv-01250-ES-MAH Document 1 Filed 02/05/20 Page 4 of 10 PagelD: 4

14. Defendants ABC Company, DEF Company, GHI Company and JKL Company, (herein the
Fictitious Business Entities), are fictitious companies which operated under common control, are

members of a control group, or constitute a single employer and/or alter ego status of Pravata.

FACTUAL BACKGROUND

15. At all times relevant to this action, Pravata has been an "Employer" within the meaning of
ERISA, 29 U.S.C. § 1383.

16. On or about December 31, 2013, Pravata withdrew from the TIE Pension Fund and
subsequently, the TIE Pension Fund on or about January 13, 2017 issued a Notice of Withdrawal
which required Pravata to make monthly installment payments to the TIE Pension Fund, in the
amount of $2,599.00, for a period of 240 months.

17. Pravata failed to make all its obligated payments, and on October 7, 2019, the TIE Pension
Fund advised Pravata that it was in default of its obligation to pay withdrawal liability. The

letter, sent via regular and certified mail, further advised that unless all delinquent installment
payments totaling $12,995.00 were made within sixty (60) days of receipt of the letter, the entire

withdrawal liability would be accelerated and would become immediately due and payable.

18.To date, withdrawal liability payments, as obligated and demanded have not been made, and
the entire withdrawal liability amount has been accelerated and is now due and payable.

19. On January 2, 2020, counsel for TIE Pension Fund served upon Pravata a withdrawal
liability, Information Request, as authorized by ERISA Section, which Information Reqeust is to be
answered within fourteen (14) days.

20. Pravata failed to return the completed Information Request and the time to submit the
completed Information Request has expired.

FIRST COUNT-WITHDRAWAL LIABILITY
21. Plaintiff repeats each and every allegation contained in paragraphs | through 20 as if set

forth in full herein.
Case 2:20-cv-01250-ES-MAH Document1 Filed 02/05/20 Page 5 of 10 PagelD: 5

22. By virtue of the collective bargaining agreement between non-party Local 560, International
Brotherhood of Teamsters, and Pravata, Pravata was obligated to participate in and contribute, and
did participate and make contributions, to the Pension Fund for all hours bargaining unit employees
performed bargaining unit work.

23. On or about May 1, 2013, Pravata laid off all of its employees and terminated its participation
in and ceased making contributions to the TIE Pension Fund.

24. The cessation of Pravata’s obligation to contribute to the TIE Pension Fund was permanent
and constituted a "complete withdrawal" as a contributing employer with the TIE Pension Fund,
within the meaning of ERISA, 29 U.S.C. § 1383(a)(1).

25. By completely withdrawing from the TIE Pension Fund, Pravata incurred withdrawal
liability to the TIE Pension Fund pursuant to ERISA, 29 U.S.C. § 1381.

26. The TIE Pension Fund issued a Notice of Withdrawal on or about January 13, 2017 which
required Pravata to make monthly installment payments in the amount of $2,599.00 to the TIE
Pension Fund commencing March 1, 2017.

27. Pravata failed to make all its required installment payments to the TIE Pension Fund and
pursuant to ERISA, 29 U.S.C. § 1399(c)(5), Pravata being in default, the TIE Pension Fund has
accelerated Pravata’s withdrawal liability payment.

28. As a result of Pravata's default and failure to cure within sixty days of notice thereof, the
entire withdrawal liability amount has become accelerated and Pravata owes $358,457.00.

29. At no time relevant to this matter did Pravata request that the TIE Pension Fund conduct a
review the withdrawal liability assessment.

30. At no time relevant to this matter did Pravata request, within the statutory period provided,
arbitration to challenge the TIE Pension Fund's assessment of withdrawal liability or to challenge

the amount of withdrawal liability assessed.
Case 2:20-cv-01250-ES-MAH Document1 Filed 02/05/20 Page 6 of 10 PagelD: 6

WHEREFORE, Plaintiff, Board of Trustees of the Teamsters Industrial Employees Pension
Fund demands judgment against Defendants Pravata Enterprises LLC and Pravata Enterprises I
LLC as follows:

A. Ordering the Defendants Pravata to pay to Plaintiff, TIE Pension Fund, $358,457.00
representative of the accelerated withdrawal liability due and payable;

B. Ordering the Defendants Pravata to pay to TIE Pension Fund $71,691.40
representative of the liquidated damages (20%) on the withdrawal liability amount;

C. Ordering the Defendants Pravata to pay to TIE Pension Fund interest, calculated at the
Fund's stated rate of 7.5% per annum simple interest from the date of default until
the date payment is made;

D. Ordering the Defendants Pravata to pay to the TIE Pension Fund court costs and

attorney's fees incurred in connection with this action; and

D. — Granting to Plaintiff, TIE Pension Fund such further relief as the Court deems just
and

proper.
SECOND COUNT- INFORMATION REQUEST
31. Plaintiff repeats each and every allegation contained in paragraphs | through 30 as

if set forth in full herein.

32. On January 2, 2020, counsel for TIE Pension Fund served upon Pravata a withdrawal
liability Information Request, as authorized by ERISA Section, which Information Reqeust is to be
answered within fourteen (14) days.

33. Pravata failed to return the completed Information Request and the time to submit the
completed Information Request has expired.

WHEREFORE, Plaintiff, Board of Trustees of the Teamsters Industrial Employees Pension
Fund demands judgment against Defendants Pravata Enterprises LLC and Pravata Enterprises I

LLC as follows:
Case 2:20-cv-01250-ES-MAH Document 1 Filed 02/05/20 Page 7 of 10 PagelD: 7

A. Order that Defendants, Pravata Enterprises LLC and Pravata Enterprises I LLC, within
fourteen (14) calendar days from the service of this Order, to provide complete and full
answers to the Information Request and serve such answers upon Plaintiff TIE Pension
Fund.

B. Order the Defendants, Pravata Enterprises LLC and Pravata Enterprises I LLC, pay to
the TIE Pension Fund court costs and attorney’s fees incurred in connection with this
action; and

C. Grant to Plaintiffs such further relief as the Court deems just and proper.

THIRD COUNT- CONTROL GROUP
34. Plaintiff repeats each and every allegation contained in paragraphs 1 through 33 as
if set forth in full herein.
35. As part of the same control group, at all times relevant, to these violations of ERISA,

Pravata and Fictitious Business Entities are jointly and severally liable for this withdrawal liability.

36. The interrelation of operations, common management and ownership constitute a single
integrated enterprise or control group making them a single employer being jointly and severally liable

for this withdrawal liability.

37. Upon information and belief, Pravata and the Fictitious Business Entities are all trades
and/or businesses under common control pursuant to Section 4001(b)(1) of ERISA, 29 U.S.C.
§1301(b)(1), Section 414(c) of the IRC, as amended and regulations promulgated thereunder, and are

jointly and severally liable for this withdrawal liability.

38. Upon information and belief, Pravata and the Fictitious Business Entities are all owned
and managed by the same control group pursuant to Section 4001(b)(1) of ERISA, 29 U.S.C.

§1301(a)(14)(A), Section 414(b) of the IRC, as amended and regulations promulgated thereunder, and
Case 2:20-cv-01250-ES-MAH Document1 Filed 02/05/20 Page 8 of 10 PagelD: 8

which control group consisting of common owners, of individuals who are also corporate officers

and/or corporate directors of the corporations.

39. Upon information and belief, the members of the limited liability companies, including
Pravata and the Fictitious Business Entities, are managed by the same members and managing
members, constituting a control group with all other Defendants as defined in 29 U.S.C. §1001 et seq.,

and 26 CER. §1414(c)-2(b\(2).

WHEREOEFRE, Plaintiff, The Board of Trustees of the Teamsters Industrial Employees
Pension Fund demands judgment against Defendants Pravata Enterprises LLC, Pravata Enterprises ]

LLC, and the Fictitious Business Entities as follows:

A. Declaring that Defendants Pravata Enterprises LLC, Pravata Enterprises I LLC, and the
Fictitious Business Entities are all owned and managed by the same control group that
exercised common financial and other discretionary control over these entities;

B. That Defendants Pravata Enterprises LLC, Pravata Enterprises I LLC, and the Fictitious
Business Entities be held jointly and severally liable for the amounts of judgment, pre-
judgment interest and post-judgment interest demanded as relief in Counts 1-3;

C. That Defendants Pravata Enterprises LLC, Pravata Enterprises I LLC, and the Fictitious
Business Entities be held jointly and severally liable for all costs and fees incurred in this
action;

D. Granting Plaintiff such further relief as the Court deems just and proper.

FOURTH COUNT- SINGLE EMPLOYER
40. Plaintiff repeats each and every allegation contained in paragraphs | through 39 as
if set forth in full herein.
41. Defendants Pravata Enterprises LLC, Pravata Enterprises I LLC, and the Fictitious
Business Entities share common ownership and common control over financial and labor relations

decisions thereby constitute a single employing entity.
Case 2:20-cv-01250-ES-MAH Document1 Filed 02/05/20 Page 9 of 10 PagelD: 9

WHEREOFRE, Plaintiff, The Board of Trustees of the Teamsters Industrial Employees
Pension Fund demands judgment against Defendants Pravata Enterprises LLC, Pravata Enterprises ]

LLC, and the Fictitious Business Entities as follows:

A. Declaring that Defendants Pravata Enterprises LLC, Pravata Enterprises I LLC, and the
Fictitious Business Entities are all owned and managed by the same control group that
exercised common financial and other discretionary control over these entities;

B. That Defendants Pravata Enterprises LLC, Pravata Enterprises I LLC, and the Fictitious
Business Entities be held jointly and severally liable for the amounts of judgment, pre-
judgment interest and post-judgment interest demanded as relief in Counts 1-3;

C. That Defendants Pravata Enterprises LLC, Pravata Enterprises I LLC, and the Fictitious
Business Entities be held jointly and severally liable for all costs and fees incurred in this
action;

D. Granting Plaintiff such further relief as the Court deems just and proper.

FIFTH COUNT- ALTER EGO

42. Plaintiff repeats each and every allegation contained in paragraphs | through 41 as
if set forth in full herein.

43. Defendants Pravata Enterprises LLC, Pravata Enterprises I LLC, and the Fictitious
Business Entities have centralized control of labor relations, common management, interrelation of
operations, and common ownership and financial control.

44. Defendants Pravata Enterprises LLC, Pravata Enterprises I LLC, and the Fictitious

Business Entities are alter ego entities.

WHEREOFRE, Plaintiff, The Board of Trustees of the Teamsters Industrial Employees
Pension Fund demands judgment against Defendants Pravata Enterprises LLC, Pravata Enterprises I

LLC, and the Fictitious Business Entities as follows:
Case 2:20-cv-01250-ES-MAH Document1 Filed 02/05/20 Page 10 of 10 PagelD: 10

A. Declaring that Defendants Pravata Enterprises LLC, Pravata Enterprises I LLC, and the
Fictitious Business Entities are all owned and managed by the same control group that
exercised common financial and other discretionary control over these entities;

B. That Defendants Pravata Enterprises LLC, Pravata Enterprises 1 LLC, and the Fictitious
Business Entities be held jointly and severally liable for the amounts of judgment, pre-
judgment interest and post-judgment interest demanded as relief in Counts 1-3;

C. That Defendants Pravata Enterprises LLC, Pravata Enterprises I LLC, and the Fictitious
Business Entities be held jointly and severally liable for all costs and fees incurred in this
action;

D. Granting Plaintiff such further relief as the Court deems just and proper.

COHEN, LEDER, MONTALBANO & CONNAUGHTON, LLC
Attorneys for Plaintiff
By: ( 7—efe “en rt

~ Paul A. Montalbano

 

Dated: 2/5/72 “
